DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to application 16644814 filed 3/5/2020.  Claims 1-15 are pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Enrique Mora on 11/16/2021.
The application has been amended as follows: 

IN THE CLAIMS:
1.  A controller for a gas turbine arranged to supply a load L, the gas turbine comprising a total fuel supply means arranged to supply fuel at a fuel flow rate FF to a combustor, wherein the total fuel supply means comprises a first fuel supply [[means]] and a second fuel supply [[means]], wherein the controller is arranged to: 
determine one or more ratios R of one or more combustor operating parameters COP respectively at the load L to respective reference combustor operating parameters COPR at a reference load LR; and 
control a proportion P of the fuel flow rate FF supplied via the first fuel supply [[means]] based, at least in part, on the determined one or more ratios R,
wherein at least one of the one or more combustor operating parameters COP is selected from the group consisting of: a combustion intensity CI of the combustor, an equivalence ratio ER of the combustor, and a combustor inlet function CIF of the combustor.
determining one or more ratios R of one or more combustor operating parameters COP respectively at the load L to respective reference combustor operating parameters COPR at a reference load LR; and 
controlling a proportion P of the fuel flow rate FF supplied via the first fuel supply [[means]] based, at least in part, on the determined one or more ratios [[R;]] R, 

wherein at least one of the one or more combustor operating parameters COP is selected from the group consisting of: a combustion intensity CI of the combustor, an equivalence ratio ER of the combustor, and a combustor inlet function CIF of the combustor.
4. - - CANCELED - - 3, wherein the combustion intensity CI is determined based, at least in part, on a heat input HI to the gas turbine, a compressor exit pressure CEP of the gas turbine and/or a combustor volume CV of the combustor; and 
wherein the method further comprises: 
determining the combustion intensity CI; 
determining a first ratio R1 of the combustion intensity CI at the load L to a reference combustion intensity CIR at the reference load LR; and 
controlling the proportion P of the fuel flow rate FF supplied via the first fuel supply [[means]] based, at least in part, on the determined first ratio R1.


wherein the method further comprises: 
determining the heat input HI, the compressor exit pressure CEP and the combustor volume CV.
7.  The method according to claim [[4,]] 3, wherein the equivalence ratio ER is determined based, at least in part, on the fuel flow rate FF to the combustor, an air flow rate FA to the combustor and/or a stoichiometric fuel to air ratio SFAR; and 
wherein the method further comprises: 
determining the equivalence ratio ER; 
determining a second ratio R2 of the equivalence ratio ER at the load L to a reference equivalence ratio ERR at the reference load LR; and 
controlling the proportion P of the fuel flow rate FF supplied via the first fuel supply [[means]] based, at least in part, on the determined second ratio R2.
8.  The method according to claim 7, wherein the equivalence ratio ER is determined by ER=(FF/FA)/SFAR; and 
wherein the method further comprises: 
determining the fuel flow rate FF, the air flow rate FA and the stoichiometric fuel to air ratio SFAR.

9.  The method according to claim [[4,]] 3, wherein the combustor inlet function CIF is determined based, at least in part, on an air flow rate FA to the combustor, a compressor exit temperature CET of the gas turbine and/or a compressor exit pressure CEP of the gas turbine; and 
wherein the method further comprises: 
determining the combustor inlet function CIF; 

controlling the proportion P of the fuel flow rate FF supplied via the first fuel supply [[means]] based, at least in part, on the determined third ratio R3.
10.  The method according to claim 9, wherein the combustor inlet function CIF is determined by CIF=(FA x CET)/CEP; and 
wherein the method further comprises: 
determining the air flow rate FA, the compressor exit temperature CET and the compressor exit pressure CEP.
11.  The method according to claim 3, further comprising: 
determining a bleed flow rate FB; and
controlling the proportion P of the fuel flow rate FF supplied via the first fuel supply [[means]] based, at least in part, on the determined bleed flow rate FB.13.  The method according to claim 3, wherein the reference load LR is a full load suppliable by the gas turbine.14.  The method according to claim 3, wherein the first fuel supply [[means]] is a pilot fuel supply [[means]].15.  A tangible non-transient computer-readable storage medium having recorded thereon instructions which when implemented by a controller for a gas turbine arranged to supply a load L, the gas turbine comprising a total fuel supply means arranged to supply fuel at a fuel flow rate FF to a combustor, wherein the total fuel supply means comprises a first fuel supply [[means]] and a second fuel supply [[means]], cause the controller to: 
determine one or more ratios R of one or more combustor operating parameters COP respectively at the load L to respective reference combustor operating parameters COPR at a reference load LR; and 
control a proportion P of the fuel flow rate FF supplied via the first fuel supply [[means]] based, at least in part, on the determined one or more ratios R, 
wherein at least one of the one or more combustor operating parameters COP is selected from the group consisting of: a combustion intensity CI of the combustor, an equivalence ratio ER of the combustor, and a combustor inlet function CIF of the combustor.

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: In Figs. 5-7, the boxes will have text labels (e.g., element 50 is “Controller” so box 50 in Fig. 5 will have a text label “Controller” associated with it).  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Allowable Subject Matter
Claims 1-3, & 5-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Independent Claims 1, 3, & 15, the prior art fails to teach, in combination with the other limitations of the respective claims, at least one of the one or more combustor operating parameters COP is selected from the group consisting of: a combustion intensity CI of the combustor, an equivalence ratio ER of the combustor, and a combustor inlet function CIF of the combustor.
The closest prior art is Punjala 20170122222 and Simons 20140090353.  Punjala teaches determining one or more combustor operating parameters as compared with respective reference parameters at a load (first and second airflow-related parameters compared to reference values at respective first and second load paths, Fig. 3) and controlling fuel split based at least in part on the comparison of parameters (para. [0005]).  Punjala fails to teach at least one .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999. The examiner can normally be reached Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 





/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741